Case 1:17-cv-09031-JFK Document 35 Filed 05/09/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BAIQIAO TANG a/k/a : Case No. 1:17-cv-09031 (JFK)
TANG BAIQIAO and JING GENG, :
Plaintiffs,
: NOTICE OF CHANGE
-vS- : OF FIRM NAME

WENGUI GUO a/k/a MILES KWOK, a/k/a GUO
WENGUI a/k/a HO WAN KWOK and GOLDEN
SPRING (NEW YORK) LTD

Defendants

TO: THE CLERK OF THE COURT AND ALL PARTIES:

PLEASE TAKE NOTICE THAT Aaron A. Mitchell, Esq., attorney for Defendants,
moved his office to, and requests that all pleadings, papers and documents be served upon it at,

the following address:

Aaron A. Mitchell, Esq.
Lawall & Mitchell, LLC

162 East 64'" Street

New York, New York 10065
(917) 232-9851
aaron@I|mesq.com

PLEASE TAKE FURTHER NOTICE THAT Aaron A. Mitchell, Esq., remains attorney
of record for the defendants Wengui Guo, a/k/a Miles Kwok, a/k/a Guo Wengui, a/k/a Ho Wan
Kwok and Golden Spring (New York), Ltd.

DATED: May 9, 2019
New York, New York
Respectfully submitted,

By: / ee

Aaron A. Mitchell, Esquire

Law Offices of Lawall & Mitchell, LLC
162 East 64" Street

New York, New York 10065

(917) 232-9851

aaron@lmesg.com

Attorney for Defendants
